29 A.3d 266 (2011)
In re Gabriel I. MARTIN, Respondent.
No. 11-BG-852.
District of Columbia Court of Appeals.
Filed October 6, 2011.
BEFORE: OBERLY, Associate Judge, STEADMAN and KING, Senior Judges.

ORDER
PER CURIAM
On consideration of the certified copy of an order of the Supreme Court of Florida suspending respondent from the practice of law in that jurisdiction for a period of three years, this court's July 28, 2011 order directing him to show cause why reciprocal discipline in the form of a three-years suspension with a condition of fitness should not be imposed, the statement of respondent consenting to reciprocal discipline, the statement of Bar Counsel regarding reciprocal discipline, and respondent's D.C. Bar Rule XI § 14(g) affidavit filed on August 29, 2011, it is
ORDERED that, Gabriel I. Martin, Esquire, is hereby suspended for a period of three years, nunc pro tunc to August 29, 2011.